DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status and Formal Matters
This action is in response to papers filed 3/252022.
Claims 1-100 have been canceled.
Claims 101-105, 107-121 are pending.
Claims 111-121 have been renumbered.
Claims 101, 107, 111-121 have been amended.
Applicant's election with traverse of group 2, claims 101, 106-109, 113, 114 and GGG sequence in the reply filed on 7/28/2021 is acknowledged.  The traversal is on the ground(s) that the response asserts the claims are not independent or distinct and there is a search burden based on MPEP803..  This is not found persuasive because the instant application is a national stage entry of PCT/US2018/034086 and thus is under lack of unity practices.
	MPEP 801 states:
.	This chapter is limited to a discussion of the subjects of restriction and double patenting under Title 35 of the United States Code and Title 37 of the Code of Federal Regulations as it relates to national applications filed under 35 U.S.C. 111(a). The discussion of unity of invention under the Patent Cooperation Treaty Articles and Rules as it is applied as an International Searching Authority, International Preliminary Examining Authority, and in applications entering the National Stage under 35 U.S.C. 371 as a Designated or Elected Office in the U.S. Patent and Trademark Office is covered in MPEP Chapter 1800.
Claims 102-105, 110-113, 116-120 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 7/28/2021.
Claims 101, 107-109, 114, 115 are being examined.
Priority
	The instant application was filed 11/18/2019 is a national stage entry of PCT/US2018/034086 with an international filing date: 05/23/2018 and claims priority from provisional application 62509764, filed 05/23/2017, claims priority from provisional application 62509765, filed 05/23/2017; claims priority from provisional application 62509766, filed 05/23/2017; claims priority from provisional application 62510358, filed 05/24/2017; claims priority from provisional application 62510356, filed 05/24/2017; 
claims priority from provisional application 62510353, filed 05/24/2017; claims priority from provisional application 62568200, filed 10/04/2017.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/25/2022 is being considered by the examiner.
Specification
The disclosure is objected to because of the following informalities: 
The specification in 0022-0025 for example hs been amended to recite, “ SEQ ID NOS.”  However, 37 CFR 1.821 (d) requires , “Where the description or claims of a patent application discuss a sequence that is set forth in the  “Sequence Listing ” in accordance with paragraph (c) of this section, reference must be made to the sequence by use of the sequence identifier, preceded by  “SEQ ID NO: ” in the text of the description or claims, even if the sequence is also embedded in the text of the description or claims of the patent application.”  The entire specification should be reviewed and amended to be consistent with 37 CFR 1.821 (d).Appropriate correction is required.
Response to Arguments
The amended specification overcame the previous issues, but introduced the new issues indicated above.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 101, 107-109, 114, 115 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 101 has been added by amendment and recites, “ b) extending a first immobilized cDNA molecule of the plurality of immobilized cDNA molecules to form a first tagged cDNA molecule of a plurality of tagged cDNA molecules, wherein the first tagged cDNA molecule comprises the first immobilized cDNA molecule and a complimentary copy of a first zipcode sequence identifying a first location on the zipcode array; c) amplifying the plurality of tagged cDNA molecules to provide a plurality of amplified tagged cDNA molecules;.”    The response of 3/25/2022 asserts support for the amendment can be found in paragraph0091-0093, 0129-0130, 0167-0169 and figures 7, 9, 18 and 19 of the application as originally filed.  The cited portion of the claim requires a complementary copy of a zipcode. 
 The specification teaches, “(0059) As used herein, the term "zipcode" generally refers to a known, determinable, and/or decodable sequence, such as, for example, a nucleic acid sequence (DNA sequence or RNA sequence), a protein sequence, and a polymer sequence (including synthetic polymers, carbohydrates, lipids, etc.), that allows the identification of a specific location of the sequence, e.g., the nucleic acid, in one, two or multiple dimensional spaces.”  (emphasis added by examiner).
Thus the specification teaches a zipcode can encompass protein sequences, synthetic polymers, carbohydrates, lipids, etc.  Review and searching of the specification did not reveal how to provide a complementary copy of protein sequences, synthetic polymers, carbohydrates, lipids, etc. by extending an immobilized cDNA.  The specification provides no methods of extending a cDNA to provide a copy of protein sequences, synthetic polymers, carbohydrates, lipids, etc. paragraph 0059 teaches is encompassed by a zipcode.  
Thus the amendment has lacks adequate written description and introduced new matter.
Claim 114 has been amended to recite, “cDNA adapter at the 3' end not attached to the hydrogel.” The response of 3/25/2022 asserts support for the amendment can be found in paragraph0091-0093, 0129-0130, 0167-0169 and figures 7, 9, 18 and 19 of the application as originally filed. Review of the cited portion did not reveal support for “not attached to the hydrogel.”  Further review and searching did not veal support for, “not attached to the hydrogel.” Thus the amendment has introduced new mater.
Response to Arguments
The previous 112(a) rejection has been withdrawn in view of the amendment.  The amendment has raised new issues as detailed above.  
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 101, 107-109, 114, 115 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 101 is indefinite because it lacks a positive active step relating back to the preamble.  The preamble recites a method of method for detecting spatial distribution of of immobilized complementary cDNA, however the last positive active step is drawn to  sequencing at least a portion of the plurality of amplified tagged cDNA molecules and determining the location of the first zipcode sequence on the zipcode array.  Therefore it is unclear as to whether the method is drawn to method for detecting spatial distribution of immobilized complementary cDNA or  sequencing at least a portion of the plurality of amplified tagged cDNA molecules and determining the location of the first zipcode sequence on the zipcode array.  
Claim 101recites, “wherein the zipcode sequence comprises (i) a bottom adapter attached to the location of the member of the plurality of oligonucleotides, (ii) a lower zipcode attached to the bottom adapter; (iii) a separator sequence attached to the lower zipcode; (iv) an upper zipcode attached to the separator sequence; and (v) a top adapter attached to the upper zipcode.”  The metes and bounds are unclear as bottom, lower, upper and top are relative terms.  Further the recitation is unclear and confusing.
Claim 101 has been added by amendment and recites, “ b) extending a first immobilized cDNA molecule of the plurality of immobilized cDNA molecules to form a first tagged cDNA molecule of a plurality of tagged cDNA molecules, wherein the first tagged cDNA molecule comprises the first immobilized cDNA molecule and a complimentary copy of a first zipcode sequence identifying a first location on the zipcode array; c) amplifying the plurality of tagged cDNA molecules to provide a plurality of amplified tagged cDNA molecules;.”  The specification teaches, “(0059) As used herein, the term "zipcode" generally refers to a known, determinable, and/or decodable sequence, such as, for example, a nucleic acid sequence (DNA sequence or RNA sequence), a protein sequence, and a polymer sequence (including synthetic polymers, carbohydrates, lipids, etc.), that allows the identification of a specific location of the sequence, e.g., the nucleic acid, in one, two or multiple dimensional spaces.”  (emphasis added by examiner).  The metes and bounds are unclear how extending a mobilized cDNA would comprise a complementary copy of a protein sequences, synthetic polymers, carbohydrates, lipids, etc.
Claims 107 -109, 114, 115 are rejected as they depend from claim 101.
Claim 114 has been amended to recite, “bottom adapter of the zipcode sequence.”  The metes and bounds are unclear as bottom adapter of the zipcode sequence is relative term.
Claim 114 is rejected as it depends from claim 115.
Response to Arguments
The response traverses the rejection the rejection with respect to the preamble and last active step. In view of the amendment.  This argument is not persuasive as preamble recites a method of method for detecting spatial distribution of mmobilized complementary cDNA, however the last positive active step is drawn to  sequencing at least a portion of the plurality of amplified tagged cDNA molecules and determining the location of the first zipcode sequence on the zipcode array.
The response traverses the rejection  with respect to bottom adapter, lower zipcode,  upper zip code, and top adapter  in view of the figure 7.  This argument has been thoroughly reviewed but is not considered persuasive as the this provide an example, but does not define  the relative nature of the limitations of the claims.  Amending the claim to replace the relative terms with structural limitation of the claims.  
The rejection with respect to claim 107 and 114 have been withdrawn in view of the amendment. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 101, 106-109, 113-114 is/are rejected under 35 U.S.C. 103 as being unpatentable over Greenleaf (Genome Biology 2014, 15:303), Peter ( USPGPUB 20150148239), Frisen (WO2012140224), LIM (US 2013/0040842).
The specification recites, “oligonucleotide hydrogel” once and “oligo hydrogel approximately 20 times, but provide no limiting definition.  Thus this is broad.
While the claims have been amended to replace barcode with zipcode, the specification teaches, “the term "zipcode" generally refers to a known, determinable, and/or decodable sequence, such as, for example, a nucleic acid sequence (DNA sequence or RNA sequence), a protein sequence, and a polymer sequence (including synthetic polymers, carbohydrates, lipids, etc.), that allows the identification of a specific location of the sequence, e.g., the nucleic acid, in one, two or multiple dimensional spaces.”  Thus the broadest reasonable interpretation of the limitations with respect to zipcode are nucleic acid sequences which provide can be used to determine location information.  
As exemplified by the art of record, the art teaches the use of barcode (zipcode) microarrays to detect the spatial location of  oligonucleotides by use of barcodes, extension and amplification.  Further Lim teaches hydrogels were known.  Thus the rejected claims are obvious over the cited art.
Greenleaf  teaches, “, Patrik Ståhl (Karolinska Institute, Sweden) described a method to use sequencing to develop a rich spatial picture of gene expression, thereby harnessing the immense power of high-throughput sequencing to perform a kind of gene expression microscopy. His method uses a microarray of DNA to provide a spatial grid of DNA barcodes. These barcodes were used to capture a panel of RNAs, which were then sequenced using standard sequencing technology. After sequencing, the barcodes allowed confident assignment of sequenced transcripts to the location of origin within the tissue slice. These data thus provided a digital picture of the spatial organization of gene expression with near-cellular or subcellular resolution. However, it appeared from these data that gene expression levels were digital (for example, on or off ) for each ‘pixel’ of the microarray matrix, opening  an exciting future possibility of increased dynamic range.”)page 2, 2nd column). 
Frisen teaches, “The present invention relates to methods and products for the
localized or spatial detection of nucleic acid in a tissue sample and in particular to a method for localized detection of nucleic acid in a tissue sample comprising: (a) providing an array comprising a substrate on which multiple species of capture probes are directly or indirectly immobilized such that each species occupies a distinct position on the array and is oriented to have a free 3' end to enable said probe to function as a primer for a primer extension or ligation reaction, wherein each species of said capture probe comprises a nucleic acid molecule with 5' to 3': (i) a positional domain that corresponds to the position of the capture probe on the array, and (ii) a capture domain; (b) contacting said array with a tissue sample such that the position of a capture probe on the array may be correlated with a position in the tissue sample and allowing nucleic acid of the tissue sample to hybridize to the capture domain in said capture probes; (c) generating DNA molecules from the captured nucleic acid molecules using said capture probes as extension or ligation primers, wherein said extended or ligated DNA molecules are tagged by virtue of the positional domain; (d) optionally generating a complementary strand of said tagged DNA and/or optionally amplifying said tagged DNA; (e) releasing at least part of the tagged DNA molecules and/or their complements or amplicons from the surface of the array, wherein said part includes the positional domain or a complement thereof; and (f) directly or indirectly analyzing the sequence of the released DNA molecules.” (abstract).  
Peter teaches, “[0003] Among other things, this disclosure provides a method for analyzing a planar cellular sample. In some embodiments, the method comprises: (a) indirectly or directly attaching nucleic acid tags to binding sites in a planar cellular sample; (b) contacting the planar cellular sample with a solid support comprising an array of spatially addressed features that comprise oligonucleotides, wherein each oligonucleotide comprises a molecular barcode that identifies the feature in which the oligonucleotides is present; (c) hybridizing the nucleic acid tags, or a copy of the same, with the oligonucleotides to produce duplexes; and (d) extending the oligonucleotides in the duplexes to produce extension products that each comprises (i) a molecular barcode and (ii) a copy of a nucleic acid tag.”
Frisen teaches, “The invention is particularly based on array technology coupled with high throughput DNA sequencing technologies, which allows the nucleic acid molecule (e.g. RNA or DNA molecules) in the tissue sample, particularly mRNA or DNA, to  be captured and labelled with a positional tag. This step is followed by synthesis of
DNA molecules which are sequenced and analyzed to determine which genes are
expressed in any and all parts of the tissue sample. Advantageously, the individual,
separate and specific transcriptome of each cell in the tissue sample may be obtained at the same time. Hence, the methods of the invention may be said to provide highly parallel comprehensive transcriptome signatures from individual cells within a tissue sample without losing spatial information within said investigated tissue sample. The invention also provides an array for performing the method of the invention and methods for making the arrays of the invention.” (page 1, lines 22-33).
Frisen teaches, “In its simplest form, the invention may be illustrated by the following summary. The invention requires reverse transcription (RT) primers, which
comprise also unique positional tags (domains), to be arrayed on an object substrate, e.g. a glass slide, to generate an "array". The unique positional tags correspond to the location of the RT primers on the array (the features of the array). Thin tissue sections are placed onto the array and a reverse transcription reaction is performed in the tissue section on the object slide. The RT primers, to which the RNA in the tissue sample binds (or hybridizes), are extended using the bound RNA as a template to obtain cDNA, which is therefore bound to the surface of the array. As consequence of the unique positional tags in the RT primers, each cDNA strand carries information about the position of the template RNA in the tissue section. The tissue section may be visualized or imaged, e.g. stained and photographed, before or after the cDNA synthesis step to enable the positional tag in the cDNA molecule to be correlated with a position within the tissue sample. The cDNA is sequenced, which results in a transcriptome with exact positional information. A schematic of the process is shown in Figure 1. The sequence data can then be matched to a position in the tissue sample, which enables the visualization, e.g. using a computer, of the sequence data together with the tissue section, for instance to display the expression pattern of any gene of interest across the tissue (Figure 2). Similarly, it would be possible to mark different areas of the tissue section on the computer screen and obtain information on differentially expressed genes between any selected areas of interest. It will be evident that the methods of the invention  result in data that is in stark contrast to the data obtained using current methods to study mRNA populations. For example, methods based on in situ hybridization provide only relative information of single mRNA transcripts. Thus, the methods of the present invention have clear advantages over current in situ technologies. The global gene expression information obtainable from the methods of the invention  also allows co-expression information and quantitative estimates of transcript abundance. It will be evident that this is a generally applicable strategy available for the analysis of any tissue in any species, e.g. animal, plant, fungus.” (bottom page 5-6).
Frisen teaches, “However, in the context of  transcriptome analysis the capture domain of the capture probe must capable of priming a reverse transcription reaction to generate cDNA that is complementary to the captured RNA molecules. As described below in more detail, in the context of genome analysis, the capture domain of the capture probe must be capable of binding to the DNA fragments, which may comprise binding to a binding domain that has been added to the fragmented DNA. In some embodiments, the capture domain of the capture probe may prime a DNA extension (polymerase) reaction to generate DNA that is complementary to the captured DNA molecules. In other embodiments, the capture domain may template a ligation reaction between the captured DNA molecules and a surface probe that is directly or indirectly
immobilized on the substrate. In yet other embodiments, the capture domain may
be ligated to one strand of the captured DNA molecules..” (page 17, lines 14-17)
	Frisen teaches the use of high density nucleic acid arrays with capture probes comprising barcode sequences (bottom 12-13).
	Frisen teaches the probes of the microarray can be attached by use of multiple covalent bonds to the matrix including polyacrylamide (page 13 lines 24-27, page 15, lines 16-20).
Frisen on page 28 teaches the use of features (probes with 2                         
                            µ
                        
                    m2)
Peter teaches, “0044] The term "barcode sequence" or "molecular barcode", as used herein, refers to a unique sequence of nucleotides that can be used to identify and/or track the address of a polynucleotide on a support. A barcode sequence may be at the 5'-end, the 3'-end or in the middle of an oligonucleotide. Barcode sequences may vary widely in size and composition; the following references provide guidance for selecting sets of barcode sequences appropriate for particular embodiments: Brenner, U.S. Pat. No. 5,635,400; Brenner et al, Proc. Natl. Acad. Sci., 97: 1665-1670 (2000); Shoemaker et al, Nature Genetics, 14: 450-456 (1996); Morris et al, European patent publication 0799897A1; Wallace, U.S. Pat. No. 5,981,179; and the like. In particular embodiments, a barcode sequence may have a length in range of from 4 to 36 nucleotides, or from 6 to 30 nucleotides, or from 8 to 20 nucleotides.”
Peter teaches, “[0059] Provided herein is a method for analyzing a planar cellular sample, e.g., a tissue section or the like. In certain embodiments, the method may comprise: indirectly or directly attaching nucleic acid tags to binding sites in a planar cellular sample. In these embodiments, the nucleic acid tag may itself specifically bind to an epitope in the sample (in which case the attaching is direct and the nucleic acid tag may be a DNA or RNA aptamer). Aptamers are reviewed in, e.g., Radom et al (Biotechnol Adv. 2013 31:1260-74) and Citartan et al (Biosens Bioelectron. 2012 34:1-11), among other publications. In other embodiments, the nucleic acid tag may be tethered to a binding agent, e.g., an antibody that specifically binds to an epitope in the sample (in which case the attaching is indirect). In these embodiments, the binding agent may be non-covalently (e.g., via a streptavidin/biotin interaction) or covalently linked to an oligonucleotide. An oligonucleotide and the antibody may be linked via a number of different methods, including those that use maleimide or halogen-containing groups, which are cysteine-reactive. Next, the method comprises contacting the planar cellular sample with a solid support comprising an array of spatially addressed features that comprise oligonucleotides. In these embodiments, each oligonucleotide comprises a molecular barcode that identifies the location of the oligonucleotide on the array, i.e., in which "feature" the oligonucleotide is present. In some embodiments, the oligonucleotides of the array may be generally of the formula X-Y, where X is a molecular barcode and Y hybridizes to the nucleic acid tag or complement thereof and can prime nucleic acid synthesis therefrom. Depending on how the method is implemented, the oligonucleotides on the array may comprise one or more repeats (e.g., 2, 3, 4 or 5 or more repeats) of a sequence of formula X-Y, wherein X is a molecular barcode, Y hybridizes to a nucleic acid tag or the complement thereof and, in each repeat, the sequence of Y is different. In these embodiments, the oligonucleotides may contain a cleavable linker between the repeats and each oligonucleotide can be cleaved to produce several oligonucleotides of formula X-Y. Next, the nucleic acid tags, or a copy of the same, may be hybridized to the oligonucleotides of the array to produce duplexes. At this stage of the method, the oligonucleotides do not need to be immobilized on the array. This step of the method may be implemented in a variety of different ways. For example, in certain embodiments, the nucleic acid tags may be copied (e.g., by hybridizing a primer to the tags and copying them using a polymerase), and the copies, once denatured, may locate to the surface of the array whereupon they can hybridize to the oligonucleotides. In other embodiments, the arrayed oligonucleotides (which may be spatially addressed but not physically anchored to the substrate) may hybridize directly with the nucleic acid tags or a copy thereof. Once hybridized to the nucleic acid tags or copy thereof, the oligonucleotides in the duplexes can be extended to produce extension products that each comprises (i) a molecular barcode and (ii) a copy of a nucleic acid tag. The binding site for a nucleic acid tag on the sample can determined by analyzing the sequence of the molecular barcode that is associated with the nucleic acid tag. “
While Frisen and Peter teach methods of detecting spatial distribution of target molecules in a sample, by use of barcode array providing spatial location, extending DNA including barcodes or tags, amplifying and sequencing the cDNA, they do no specifically teach use of a hydrogel.
However, Lim teaches, “Such a surface may comprise glass, plastic/polymer, ceramic, or metallic materials either plain or additionally coated or chemically derivatized/conjugated with the following: antibodies; (strept)avidin/avidin or derivatives thereof such as NeutrAvidin; proteins or peptides; nucleic acids; cells; 3-dimensional matrices such as polyacrylamide (e.g. HydroGel coated microarray substrates from PerkinElmer Life and Analytical Sciences, Inc., Boston, Mass.)” (0159).
Therefore it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claims that the polyacrylamide barcode array of the teachings of Frisen and Peter is a hydrogel coated array).  The artisan would be motivated as the art of Frisen and Peter suggest the use of polyacrylamide gel covered surface, while Lim teaches a polyacrylamide gel surfaces is a type of hydrogel.  The artisan would have a reasonable expectation of success as the artisan is merely recognizing the art of Frisen and Peter encompass a hydrogel. 
The metes and bounds of claims 106-108 are unclear as detailed in the 112(b) rejection.  The broadest reasonable interpretation is any barcode. 
With regards to claims 106-107, 109 Frisen et al. teach using microarrays with immobilized DNA oligos (capture probes) carrying spatial labeling tag sequences (positional domains), wherein each feature of oligos of the microarray carries (1) a  unique labeling tag (positional domain) (interpreted as barcodes) and (2) capture sequence (capture domain), such that keeping track of where which labeling tag is geographically placed on the array surface makes it possible to extract positional information in two dimensions from each labeling tag (corresponding to encompassing that barcode sequence identifies an x and y coordinates.
With regards to claims 108, Frisen teaches probes with CCC (probes 1-25, example 8).
With regards to claims 113-114, thus these are obvious over the probes of Frisen (example 8).
Response to Arguments
The response traverses the rejection in view of the amendment of the claim to recite, “wherein the zipcode sequence comprises (i) a bottom adapter attached to the location of the member of the plurality of oligonucleotides, (ii) a lower zipcode attached to the bottom adapter, (iii) a separator sequence attached to the lower zipcode; (iv) an upper zipcode attached to the separator sequence; and (v) a top adapter attached to the upper zipcode.”  This argument has been thoroughly reviewed but is not considered persuasive as the specification teaches, “[0059] As used herein, the term "zipcode" generally refers to a known, determinable, and/or decodable sequence, such as, for example, a nucleic acid sequence (DNA sequence or RNA sequence), a protein sequence, and a polymer sequence (including synthetic polymers, carbohydrates, lipids, etc.), that allows the identification of a specific location of the sequence, e.g., the nucleic acid, in one, two or multiple dimensional spaces. A zipcode can encode the decodable sequence's own location.”  Thus the claims are obvious over the prior art cited.
37 CFR 1.105
Applicant and the assignee of this application are required under 37 CFR 1.105 to provide the following information that the examiner has determined is reasonably necessary to the examination of this application.
In response to this requirement, please provide answers to each of the following interrogatories eliciting factual information:
The specification in paragraph 0888, 0091, 0095, 0190  for example and the provisional application teach that Centrillion  zipcode arrays including Yosemite and Arcadia.   The Centrillion Website indicates the chips are available to collaborators and early access customers (https://www.centrilliontech.com/spatialgenomics/, downloaded 6/9/2022).
Are the Yosemite and Arcadia  zipcode arrays available for sale?
Were the Yosemite and Arcadia  zipcode arrays available for purchase or collaborators prior to 5/23/2016?
Summary
NO claims are allowed.
Frisen (WO2016/162309) and Jemt (Scientific REPORTS(2016) volume 6:37137) may be of interest in this case.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN C POHNERT PhD whose telephone number is (571)272-3803. The examiner can normally be reached Monday- Friday about 6:00 AM-5:30 PM, every second Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Steven Pohnert/Primary Examiner, Art Unit 1634